DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry (US 4046313 A).
Regarding claims 1, 9, 13, and 19, Perry teaches a carton and blank for making comprising a main body having a lid (9) configured to selectively move between an opened position and a closed position when the folding blank has been folded into the takeaway box, the lid including a lid panel (45), a tear panel (61), and an adhesive panel (73), the tear panel disposed between the lid panel and the adhesive panel (see Fig. 1), the adhesive panel having an adhesive configured to affix the adhesive panel to a base panel (13; Examiner considers panel 13 to be part of the base tray of the carton; therefore, panel 13 can be considered a base panel) of the takeaway box when the lid is in the closed position (see Fig. 3); wherein a portion of the tear panel (65) is configured to be torn from the tear panel separating a remainder of the tear panel from the adhesive panel, thereby permitting the lid to be moved to the opened position when the adhesive panel is affixed to the base panel of the takeaway box (see Fig. 5).
Regarding claims 10-11, Perry teaches a carton wherein the tear strip has a pair of parallel perforated lines (67/69) spaced apart and formed along a portion of a perimeter of the tear strip (see Fig. 2).
Regarding claim 12, Perry teaches a carton wherein the tear strip includes a first grip tab (71) formed on a first end and a second grip tab formed on a second end.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Lahlouh (US 2014/0305944 A1).
Regarding claims 8 and 20, Perry discloses the claimed invention except for the adhesive having a peel-away film disposed thereon.  Lahlouh teaches a resealable box wherein an adhesive panel has a peel-away film (312) disposed thereon (see Fig. 3), the peel-away film configured to be selectively removed to expose the adhesive to affix the adhesive panel to a base panel of the box (see Par. 0017).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Perry’s adhesive panel to include a peel-away film over top of the adhesive in order to ensure that the adhesive is used precisely when it is intended to be used, as taught by Lahlouh.
Allowable Subject Matter
Claims 2-7 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734